 Case 5:19-cv-00995-GLS-ATB Document 23 Filed 11/05/20 Page 1 of 8




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
KYLE WILLIAMS et al.,
                                                      5:19-cv-995
                        Plaintiffs,                   (GLS/ATB)

                  v.

THE CITY OF SYRACUSE et al.,

                   Defendants.
________________________________

                            SUMMARY ORDER

      Plaintiffs Kyle Williams and Rachel Chrysler commenced this action

against defendants The City of Syracuse, and City of Syracuse police

officers Gregory DiPuccio and Officer Liadka, asserting the following

claims pursuant to 42 U.S.C. § 1983: (1) a Fourth Amendment excessive

force claim; (2) a Fourth Amendment failure to intervene claim; (3) a Monell

claim against the City of Syracuse; (4) a Fourth Amendment malicious

prosecution claim asserted by Williams only; and (5) a “violation of

plaintiff[’]s Fourth, Fifth, and Sixth Amendment rights and deprivation of his

due process rights pursuant to the Fourteenth Amendment via denial of a

fair trial.” (Compl., Dkt. No. 1.) Defendants moved for partial dismissal,

(Dkt. No. 8), which the court granted, with leave to amend, (Dkt. No. 14).
 Case 5:19-cv-00995-GLS-ATB Document 23 Filed 11/05/20 Page 2 of 8




Plaintiffs then filed an amended complaint. (Am. Compl., Dkt. No. 15.)

Now pending is defendants’ motion to dismiss plaintiffs’ Monell, malicious

prosecution, and fair trial claims.1 (Dkt. No. 16.) For the reasons that

follow, defendants’ motion is granted.

      “The standard for granting a Rule 12(c) motion for judgment on the

pleadings is identical to that of a Rule 12(b)(6) motion for failure to state a

claim.” Patel v. Contemporary Classics of Beverly Hills, 259 F.3d 123, 126

(2nd Cir. 2001) (internal citations omitted). The standard of review under

Fed. R. Civ. P. 12(b)(6) is well settled and will not be repeated here. For a

full discussion of the governing standard, the court refers the parties to its

prior decision in Ellis v. Cohen & Slamowitz, LLP, 701 F. Supp. 2d 215,

218 (N.D.N.Y. 2010).

      Defendants argue that plaintiffs’ amended complaint fails to state a

claim for municipal liability under Monell v. Dep’t of Soc. Servs., 436 U.S.

658 (1978), and, notably, that the “amended allegations are strikingly

similar, if not identical, to those that were previously dismissed by this

court.” (Dkt. No. 16, Attach. 2 at 4-13.) The court agrees. Indeed,

       1
       The court assumes the parties’ familiarity with the underlying facts,
which are stated in full in the court’s July 1, 2020 Memorandum-Decision
and Order. (Dkt. No. 14 at 2-3.)
                                       2
 Case 5:19-cv-00995-GLS-ATB Document 23 Filed 11/05/20 Page 3 of 8




although plaintiffs filed an amended complaint, (Am. Compl.), it, again,

contains only vague and conclusory allegations, and thus fails to cure the

deficiencies in the original complaint, (Compl.).

      For instance, plaintiffs allege that the City of Syracuse “failed to

discipline members of its police department for constitutional violations of

minorities, in spite of overwhelming evidence such constitutional violations

were being committed,” and “in spite of the Citizens Review Board . . . on

numerous occasions finding [that] members of the [police department] had

in fact violated individuals’ civil rights.” (Am. Compl. ¶ 39.) Such

allegations are insufficient to establish municipal liability. See

Arrindel-Martin v. City of Syracuse, No. 5:18-CV-0780, 2018 WL 6622193,

at *7 (N.D.N.Y. Dec. 18, 2018) (“[E]ven if ‘numerous’ complaints of

excessive force have been substantiated by the Citizens’ Review Board,

Plaintiff fails to allege any facts as to the amount of these complaints,

approximately when they were filed and/or substantiated, or whether the

complaints that were substantiated were brought by members of the

African-American community. Without such basic factual allegations, it is

nearly impossible for the Court to determine whether those substantiated

complaints in particular plausibly suggest a patte[r]n of conduct that was so

                                       3
 Case 5:19-cv-00995-GLS-ATB Document 23 Filed 11/05/20 Page 4 of 8




persistent and widespread and of which Defendants City of Syracuse and

[the police chief] should have known but to which they were deliberately

indifferent.”). Accordingly, plaintiffs’ Monell claim is dismissed.

      Next, as the court explained in its previous Memorandum-Decision

and Order, (Dkt. No. 14 at 6), to state a malicious prosecution claim

pursuant to Section 1983, a plaintiff must plead the following elements: “(1)

the defendant initiated a prosecution against plaintiff, (2) without probable

cause to believe the proceeding can succeed, (3) the proceeding was

begun with malice, and (4) the matter terminated in plaintiff’s favor.”

Rentas v. Ruffin, 816 F.3d 214, 220 (2d Cir. 2016) (alterations and citation

omitted). “An arresting officer may be held liable for malicious prosecution

if he or she played an active role in the prosecution, such as giving advice

and encouragement or importuning the authorities to act.” Barone v.

United States, No. 12 Civ. 4103, 2014 WL 4467780, at *17 (S.D.N.Y.

Sept. 10, 2014) (internal quotation marks and citation omitted). “In

addition, an officer will be liable for malicious prosecution if he or she

creates false information likely to influence a jury’s decision and forwards

that information to prosecutors, or . . . withholds relevant and material

information from the prosecutor.” Id. (internal quotation marks and citation

                                       4
  Case 5:19-cv-00995-GLS-ATB Document 23 Filed 11/05/20 Page 5 of 8




omitted).

      Here, Williams, again, recites the general elements of a malicious

prosecution claim, and offers only conclusory allegations, including, for

example, that Williams’ “prosecution was procured due to the fraudulent

misrepresentations of the defendants.” (Am. Compl. ¶¶ 49, 54.) Such

allegations fail to cure the deficiencies identified with respect to the original

complaint, (Dkt. No. 14 at 5-8). Similarly, the allegation that “defendants

generated the only paperwork that was known to have been forwarded to

the [o]ffice of the [d]istrict [a]ttorney falsely alleging [Williams] had resisted

arrest,” (id. ¶ 50), does not suffice. See Myers v. Moore, 326 F.R.D. 50, 60

(S.D.N.Y. 2018) (“Plaintiff engages in group pleading, lumping the three

defendants together without pleading facts demonstrating what each did

that makes him liable for malicious prosecution. . . . Accordingly, the

[a]mended [c]omplaint does not sufficiently plead a malicious prosecution

claim.” (citations omitted)); Willis v. Rochester Police Dep’t, No. 15-CV-

6284, 2018 WL 4637378, at *6 (W.D.N.Y. Sept. 27, 2018) (dismissing

malicious prosecution claim for failure to state a claim where the plaintiff

made only “passing reference to ‘false statements of facts’ . . . [and] fail[ed]

to provide any further, or factual, context for that allegation” (citation

                                         5
  Case 5:19-cv-00995-GLS-ATB Document 23 Filed 11/05/20 Page 6 of 8




omitted)); Longo v. Ortiz, No. 15-CV-7716, 2016 WL 5376212, at *4

(S.D.N.Y. Sept. 26, 2016) (“Plaintiff’s allegations as to false or fabricated

information are entirely conclusory and generalized and do not contain the

specificity required to state a claim for malicious prosecution.” (citations

omitted)). Accordingly, defendants’ motion to dismiss Williams’ malicious

prosecution claim is granted, and the claim is dismissed.

      Finally, in order to maintain a fair trial claim based on fabrication of

information, plaintiffs must show that “an (1) investigating official

(2) fabricates information (3) that is likely to influence a jury’s verdict,

(4) forwards that information to prosecutors, and (5) the plaintiff suffers a

deprivation of life, liberty, or property as a result.” Garnett v. Undercover

Officer C0039, 838 F.3d 265, 279 (2d Cir. 2016) (citation omitted). In order

to maintain the claim against a police officer, plaintiffs “must prove by a

preponderance of the evidence that the officer created false information,

the officer forwarded the false information to prosecutors, and the false

information was likely to influence a jury’s decision.” Id. at 280 (citation

omitted).

      Plaintiffs have failed to remedy their threadbare and boilerplate

allegations, and, again, provide no factual context to support a fair trial

                                         6
  Case 5:19-cv-00995-GLS-ATB Document 23 Filed 11/05/20 Page 7 of 8




claim. See Longo, 2016 WL 5376212, at *6 (dismissing a fair trial claim,

noting that allegations that the “defendants fabricated evidence, gave false

testimony, and made false extrajudicial statements” to the district

attorney’s office “fail[ed] to state with the requisite specificity the evidence

that was purportedly fabricated”); Wright v. Orleans County, No. 14-CV-

622, 2015 WL 5316410, at *13 (W.D.N.Y. Sept. 10, 2015) (“[T]he failure to

specify what constituted the allegedly falsified information is fatal to

Plaintiff’s fair trial claim.”); Waddlington v. City of New York, 971 F. Supp.

2d 286, 297 (E.D.N.Y. 2013) (dismissing fair trial claim, and noting that the

“[p]laintiff at no point alleges with specificity what false information

[defendant police officers] created or forwarded to the D.A.’s Office”).

Accordingly, defendants’ motion to dismiss plaintiffs’ fair trial claim is

granted, and the claim is dismissed.

                                V. Conclusion

      WHEREFORE, for the foregoing reasons, it is hereby

      ORDERED that defendants’ motion to dismiss (Dkt. No. 16) is

GRANTED; and it is further

      ORDERED that plaintiffs’ Monell, malicious prosecution, and fair trial

claims are DISMISSED; and it is further

                                        7
  Case 5:19-cv-00995-GLS-ATB Document 23 Filed 11/05/20 Page 8 of 8




      ORDERED that plaintiffs’ remaining claims are as follows: (1) a

Fourth Amendment excessive force claim, and (2) a Fourth Amendment

failure to intervene claim; and it is further

      ORDERED that the Clerk provide a copy of this Memorandum-

Decision and Order to the parties.

IT IS SO ORDERED.

November 5, 2020
Albany, New York




                                        8
